Title: Thomas Jefferson to Charles Clay, 29 January 1815
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir Monticello  Jan. 29. 15.
          Your letter of Dec. 20. was 4. weeks on it’s way to me. I thank you for it: for altho founded on a misconception, it is evidence of that friendly concern for my peace and welfare which I have ever believed you to feel. of publishing a book on religion, my dear Sir, I never had an idea. I should as soon think of writing for the reformation of Bedlam, as of the world of religious sects. of these there must be at least ten thousand, every individual of every one of which believes all are wrong but his own. to undertake to bring them all right, would be like undertaking, single handed, to fell the forests of America. probably you have heard me say I had taken the four evangelists, had cut out from them every text they had recorded of the moral precepts of Jesus, and arranged them in a certain order, and altho’ they appeared but as fragments, yet fragments of the most sublime edifice of morality which had ever been exhibited to man. this I have probably mentioned to you, because it is true; and the idea of it’s publication may have suggested itself as an inference of your own mind. I not only write nothing on religion but rarely permit myself to speak on it, and never but in a reasonable society. I have probably said more to you than to any other person, because we have had more hours of conversation in duetto in our meetings at the Forest. I abuse the priests indeed, who have so much abused the pure and holy doctrines of their master, and who have laid me under no obligations of reticence as to the tricks of their trade. the genuine system of Jesus, and the artificial structures they have erected to make them him the instrument of wealth, power, and preeminence to themselves are as distinct things in my view as light and darkness: and, while I have classed them with soothsayers and necromancers, I place him among the greatest of the reformers of  morals, and scourges of priest-craft, that have ever existed. they felt him as such, and never rested till they silenced him by death. but his heresies against Judaism prevailing in the long run, the priests have tacked about, and rebuilt upon them the temple which he destroyed, as splendid, as profitable, and as imposing as that.
          Government, as well as religion, has furnished it’s schisms, it’s persecutions, and it’s devices for fattening idleness on the earnings of the people. it has it’s hierarchy of emperors, kings, princes & nobles, as that has of popes, cardinals, archbishops, bishops, and priests. in short, Cannibals are not to be found in the wilds of America only, but are revelling on the blood of every living people.turning then from this loathsome combination of church and state, and weeping over the follies of our fellow-men, who yield themselves the willing dupes & drudges of these Mountebanks, I consider reformation and redress as desperate, & abandon them to the Quixotism of more enthusiastic minds.
          I have recieved from Philadelphia by mail, the spectacles you had desired, and now forward them by the same conveyance, as equally safe and more in time, than were they to await my own going. in a separate case is a compleat set of glasses from early use to old age. I think the pair now in the frames will suit your eyes, but should they not, you will easily change them by the screws. I believe the largest numbers are the smallest magnifiers, but am not certain. trial will readily ascertain it. you must do me the favor to accept them as a token of my friendship & with them the assurance of my great esteem & respect.
          Th: Jefferson
        